NO. 07-08-0393-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                    JANUARY 7, 2009

                          ______________________________


                IN THE INTEREST OF A.W.P. AND E.L.P., CHILDREN

                        _________________________________

            FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

                   NO. 54,903-C; HON. ANA ESTEVEZ, PRESIDING

                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.



                On Joint Motion to Effectuate Settlement Agreement


       Appellant, Mark Frederick Postlewaite, perfected an appeal from the trial court’s

order in suit to modify parent-child relationship. Appellant and appellee, Rebecca LeeAnn

Postlewaite, have filed a Joint Motion to Reverse Judgment and Remand asserting that the

parties have reached a settlement agreement. This joint motion requests this Court to set

aside the judgment of the trial court without regard to the merits and remand the case to

the trial court for rendition of a judgment in accordance with the parties’ agreement. This

disposition is authorized by rules 42.1(a)(2)(B) and 43.2(d) of the Texas Rules of Appellate
Procedure. Finding the motion complies with the requirements of rules 6.6 and 42.1(a) of

the Texas Rules of Appellate Procedure, we vacate the judgment of the trial court and

remand for rendition of judgment in conformity with the parties’ agreement.


      Having disposed of this appeal at the parties’ request, we will not entertain a motion

for rehearing and our mandate shall issue forthwith.


                                       Per Curiam




                                            2